Citation Nr: 1516979	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-11 621	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher initial rating for patellofemoral syndrome (PFS) with degenerative joint disease (DJD) of the right knee evaluated as 10 percent disabling from October 19, 2009 to June 19, 2014, and 20 percent disabling since June 20, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The Veteran served on active duty from June 2006 to October 2009.  He served in Iraq and received the Combat Infantryman Badge, among other decorations.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee which-in pertinent part, granted service connection for the right knee disability with an initial 10-percent rating, effective in January 2010.  The Veteran appealed the initial rating of the right knee.  The RO in Waco, TX exercises current jurisdiction of the claims file.

In a November 2014 rating decision, the Waco, Texas RO determined that the March 2010 rating decision contained clear and unmistakable error as concerned the effective date for entitlement to service connection and assigned an effective date of October 19, 2009 for service connection and the initial 10-percent rating.  See 38 C.F.R. § 3.400(b)(2) (2014).  The November 2014 rating decision also increased the initial rating to 20 percent, effective June 20, 2014.



FINDINGS OF FACT

1.  Prior to June 20, 2014, the right knee disability was manifested by noncompensable limitation of flexion without limitation of extension, lateral instability, recurrent subluxation.

2.  Since June 20, 2014, the right knee disability has been manifested by noncompensable limitation of flexion and extension limited to 15 degrees without lateral instability or recurrent subluxation.



CONCLUSION OF LAW

The requirements for an initial rating higher than 10 percent for right knee PFS with DJD, status post-partial meniscectomy, for the period prior to June 20, 2014, and higher than 20 percent for the period beginning June 20, 2014, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003-5260, 5003-5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, additional notice is not required.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and affording VA examinations that contain sufficient findings to rate the disabilities.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA outpatient records and Compensation and Pension examination reports are in the claims file.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See id.

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.; 38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

 If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the initial rating period based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).

Analysis

In the March 2010 rating decision the RO rated the right knee disability analogously under DC 5260 for limitation of flexion.  See 38 C.F.R. § 4.20.  The June 2014 examination report, however, reflects that the examiner determined that the Veteran's right knee probably manifested with DJD all along, though X-rays did not reveal it.  Hence, the Board will review the appeal under the criteria for degenerative arthritis for the entire appeal period.

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, DC 5003.  Those criteria provide that degenerative arthritis established by X-ray is rated on the basis of LOM under the appropriate DCs for the joint involved.  Further, if the LOM of the joint involved is noncompensable, a rating of 10 percent is applicable.  Id.  LOM must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of LOM, rate as below: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent.  Id., Note (1); with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  Id., Note (2).  The knee is a major joint.  38 C.F.R. § 4.45(f).

LOM of the knee is rated under 38 C.F.R. § 4.71a, DCs 5260 and 5261.  LOM on flexion to 45 degrees warrants a 10-percent rating; to 30 degrees, 20 percent; and, to 15 degrees, 30 percent.  DC 5260.  LOM on extension of -10 degrees warrants a 10-percent rating; to -15 degrees, 20 percent; to -20 degrees, 30 percent; to -30 degrees, 40 percent; and, to -45 degrees, 50 percent.  DC 5261.  The General Counsel, VA, has interpreted the rating criteria as allowing separate ratings, where shown by the clinical findings, for compensable LOM on extension and flexion.  See VAOPGCPREC No. 9-2004 (September 17, 2004), 69 Fed. Reg. 59,990 (2004).

The March 2010 examination report reflects that the Veteran reported that his right knee was painful.  He reported further that he was currently undergoing physical therapy, and the response had been good.  He was a full-time student.

Physical examination revealed the Veteran to have a normal gait with normal weight bearing.  There was subpatellar tenderness and clicks or snaps but no crepitus.  ROM was 0 to 135 degrees with objective evidence of pain on flexion.  X-rays were interpreted as normal.  The examiner diagnosed PFS with no occupational impairment and-as concerned activities of daily living, moderate impact on exercise and sports.

On clinical examination right knee range of flexion was only five degrees less than normal, see 38 C.F.R. § 4.71a, Plate II, which warrants a noncompensable rating.  38 C.F.R. § 4.71a, DC 5260.  There were no flare-ups, weaknesses, or poor coordination.  There was no additional limitation of motion on repetitive motion.  The Veteran had a normal gait.  Nonetheless, the examination report reflects that there was objective pain on motion.  Hence, the March 2010 rating decision assigned an initial compensable rating of 10 percent for the functional loss due to pain.  See 38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The criteria for a higher rating were not met or approximated, as the Veteran did not have compensable LOM, even with consideration of functional factors.  See 38 C.F.R. §§ 4.40, 4.45.  It is not the mere presence of pain that warrants a particular rating but the functional loss due to the pain.  Mitchell, 25 Vet. App. 32.  

Further, the examination findings revealed full extension, and the examiner noted that there was no instability.  There had not been loss or dislocation of the cartilage.  Hence, there is no factual basis for a separate rating for either LOM on extension, or lateral instability.

The Veteran's outpatient records reflect that his right knee continued to be manifested bu essentially the same symptomatology as reflected on the March 2010 examination, except that a May 2010 entry notes the Veteran's complaint that the right knee sometimes felt loose.  A December 2010 orthopedic pre-operative assessment notes that the Veteran denied locking of the knee, but he did report that it would give away after prolonged sitting or kneeling.  He also reported that something would stick out on the medial side that made it difficult for him to fully extend the knee.  He reported that his symptoms had increased to the point where he no longer was able to run, and he could not lift weights.  The examiner noted that a September 2010 MRI examination revealed a posterior medial meniscus tear.  Physical examination revealed the right knee as mildly swollen but without tenderness to palpation or joint effusion; and, patellar grind and apprehension test was negative.  ROM was 0 to 125 degrees, and the ligaments were stable in all planes.

The objective findings show that the knee disability continued to have noncompensable LOM.  38 C.F.R. § 4.71a, DCs 5260, 5261.  Thus, the assessment did not provide a basis for separate ratings.  The Veteran underwent a right knee arthroscopy in January 2011 during which a partial meniscectomy was performed.  Another examination was conducted in June 2014.

The June 2014 examination report reflects that the examiner conducted a review of the claims file as part of the examination.  The examiner noted the Veteran's history, to include the January arthroscopy, for which the Veteran reported it took two to three months for him to recover, and he did not recall any post-operative complications.  He reported further that, since the surgery, he had continued to have constant right knee pain with variable intensity, especially on kneeling and using stairs.  He reported constant swelling, and that he had stopped running long distance and had started running in spurts alternating with walking.  

The Veteran reported that he still did weighted squats for exercise, but with less poundage-200 pounds instead of 400.  He reported his pain on average was 7/10.  He also reported knee pops and clicks, and that the right knee was occasionally weak, but without falling.  He related that the pain decreased with daily stretching, and running on grass rather than concrete.  The Veteran also used OTC Advil as needed for the knee pain, but ice was not effective.  He reported that he worked full time in the oil fields.

Physical examination revealed the right knee was overall slightly enlarged compared to left knee, but there was no soft tissue swelling or edema.  Neither was there evidence of inflammation grossly.  There was tenderness to palpation of the joint.  The Veteran's ambulatory gait was normal with excellent balance.  ROM was 15 to 115 degrees, with pain at the end point of flexion, and at -10 degrees on extension.  The examiner noted the September 2010 MRI findings and the 2009 right knee X-ray which was read as normal.  The examiner noted further that June 2014 X-rays were read as having shown DJD at the medial compartment with moderate to marked narrowing of the medial compartment joint space; and, mild DJD at the patellofemoral joint.

The objective findings on clinical examination shows the right knee continued to manifest LOM on flexion at a noncompensable rate but at a compensable rate on extension.  Motion limited to 15 degrees on extension warrants a 20-percent rating.  38 C.F.R. § 4.71a, DC 5261.  The criteria for a higher rating were not met or approximated, as the examination showed extension better than -20 degrees.  Further, while the examiner noted that the Veteran's functional loss was pain, less movement than normal, and deformity, repetitive-use testing did not reveal additional loss of motion on either flexion or extension.  Moreover, the Veteran denied flare-ups.  Thus, there is no basis for a higher rating due to weakness, etc.  See 38 C.F.R. §§ 4.40, 4.45.  The examination report also reflects that the right knee ligaments were stable in all planes.  Hence, there is no factual basis for a separate rating for instability.

The examiner opined that the current examination findings were most consistent with a diagnosis of chronic right knee DJD, status post-arthroscopic repair of a torn medial meniscus.  The examiner noted further that there were no current flare-ups; and, that during repetitive use, the right knee joint most likely would not significantly limit Veteran's functionality or cause weakness.  There was no evidence of weakness, fatigability, or inhibition of coordination on this exam; and, since there were no current flare-ups for the right knee joint, there were no identified additional limitations.  Further, the examiner noted the veteran remained functional on his job in the oil fields, and continued to be relatively active by physically exercising at a slower pace.

In light of the examination findings, the RO asked the examiner to opine on whether there was at least a 50-percent probability that the Veteran's DJD and meniscus symptoms, pre- and post-operative were service-connected.  The examiner noted that the DJD was diagnosed via the "gold standard," the arthroscopy; and, the lack of radiographic findings for the DJD occasionally occurred until the DJD had extensively progressed to the point where it showed up on X-ray or MRI studies.  The examiner also noted that the DJD was relatively advanced, at a Grade 3
chondromalacia, and would have occurred over a prolonged period of time by the natural course of the disease.  Therefore, it was reasonable to opine that the Veteran did have DJD changes beginning during his military career.

As concerned the meniscus symptoms, the examiner noted that there was no evidence of in-service injury that would be consistent with a meniscus injury.  On the other hand, the Veteran had pursued an active lifestyle after his active service; and, a partial medial meniscus tear would indicate a more recent injury.  Hence, the examiner opined that there was not at least a 50-percent probability that the meniscus tear was causally connected to the Veteran's active service.

The examiner's findings and rationale are complete and are supported by the evidence of record.  Hence, it is highly probative.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).  Further, the Board finds the examiner clearly distinguished between the service-connected and nonservice-connected symptomatology.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In light of the findings and opinion of the examiner at the June 2014 examination, the outpatient entries that note findings suggestive of meniscus disability relate to a nonservice-connected disorder.  In any event a sperate rating for loss or dislocation of the semilunar cartilage under DCs 5258 or 5259 would constitute prohibited pyramiding because they all contemplate a "symptomatic" joint and pain.  38 C.F.R. § 4.14.  Thus, the Board finds the earliest date on which it is factually ascertainable that the right knee met or approximated a separate rating for LOM on extension is the date of the June 2014 examination, June 20th.  38 C.F.R. § 3.400.  Hence, the Veteran has received a staged rating for the right knee for that part of the initial rating period as shown by the evidence of record.  See Fenderson, 12 Vet. App. 119.

There is no indication in the record that the right knee disability impacts his ability to perform his work.  In any event, the evidence of record, as set forth and discussed earlier in this decision, shows that the right knee was fully rated by the schedular rating criteria, which fully describe and account for the Veteran's reported symptomatology.  The Veteran has not asserted any symptoms not anticipated by the rating criteria.  Hence, his right knee disability picture is not exceptional.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, there is no factual basis for referral for extraschedualr consideration.  38 C.F.R. § 3.321(b)(1).  Further, the evidence of record shows that the assigned rating for the periods indicated reasonably compensates the Veteran as far as is practical for his earning impairment due to the functional loss of the right knee.  38 C.F.R. § 4.1.

The Board also acknowledges that the issue of employability is a part of an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted earlier, the Veteran works full time.  Hence, there is factual basis for consideration of individual unemployability due to the occupational impairment of the right knee disability.


ORDER

Entitlement to higher initial ratings PFS with DJD of the right knee is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


